Citation Nr: 9934677	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for lactose 
intolerance.

2.  Determination of proper initial rating for lumbosacral 
disc disease, currently assigned a 20 percent disability 
evaluation.

3.  Determination of proper initial rating for calcaneal 
bursitis of the left foot, currently assigned a 10 percent 
disability evaluation.

4.  Entitlement to an increased disability evaluation for 
retro-calcaneal bursitis of the right foot, currently 
assigned a 10 percent disability evaluation.

5.  Entitlement to an increased (compensable) disability 
evaluation for the residuals of a right wrist ganglion 
excision 



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The veteran served on active duty from 
August 1974 to August 1976. 


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from lactose intolerance related to 
her period of service

2.  All evidence necessary for resolution of the issues 
regarding increased ratings has been obtained.

3.  The veteran's low back disability is productive of 
subjective complaints of recurrent radiating back pain 
associated with numbness and tingling in the lower extremity 
and objective evidence of absent right ankle jerk and 
essentially normal range of motion. 

4.  The veteran's calcaneal bursitis of the left foot more 
nearly approximates a foot injury which is moderately severe, 
but not severe, in degree.

5.  The veteran's retro-calcaneal bursitis of the right foot 
more nearly approximates a foot injury which is moderately 
severe, but not severe, in degree.

6.  The veteran's residuals of a right wrist ganglion 
excision are not productive of mild incomplete paralysis of 
the median nerve.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for lactose intolerance is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).

2.  The criteria for an evaluation in excess of the 20 
percent initial rating for lumbosacral disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 
Vet. App. 532 (1993); Fenderson v. West, 12 Vet. App. 119 
(1999).

3.  The criteria for a 20 percent initial rating for 
calcaneal bursitis of the left foot have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5284 (1999); Fenderson v. West, 12 
Vet. App. 119 (1999).

4.  The criteria for a 20 percent disability evaluation for 
retro-calcaneal bursitis of the right foot have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5284 (1999).

5.  The criteria for a compensable disability evaluation for 
the residuals of a right wrist ganglion excision have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Lactose Intolerance.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b). See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

With respect to the evidence of record, the veteran's service 
medical records contain April 1975 notations indicating she 
had a history of parathyroid problems since 1972 with the 
apparent side effect of diarrhea, cramping, and sweating 
secondary to egg consumption.  The veteran was diagnosed with 
egg and milk intolerance by history, and was recommended to 
go on a one month egg and milk free diet.

Subsequently, August 1975 notations show the veteran was 
referred for a work up in order to determine if she was 
allergic to dairy products.  October 1975 notations reveal 
that, following the recommended egg and milk free diet, the 
veteran did not present any symptomatology and was 
recommended to once again consume eggs and milk for about 
half a week.  However, November 1975 notations show she was 
hospitalized for hepatitis and was able at that time to eat 
egg whites and milk without difficulty, although she did have 
a reaction to egg yolks.  No other symptomatology or 
abnormalities were noted in the veteran's discharge 
examination.

Additionally, the evidence includes a May 1998 VA examination 
report noting the veteran reported a history of lactose 
intolerance for years, with increase in diarrhea since 1996.  
However, the report does not indicate a diagnosis of lactose 
intolerance.  

Lastly, the evidence includes copies of an article describing 
the symptomatology related to lactose intolerance.  In this 
respect, the Board notes that, in Sacks v. West, the Court 
held that a medical article including generic statements to 
the effect that a medical condition or disease is 
characterized by certain symptomatology is insufficient to 
establish a link between the medical condition and any 
purported symptomatology.  Such evidence would not provide a 
link because it fails to address the likelihood that a person 
who had manifested a particular symptom would later be found 
to have the disease in question.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).

After a review of the claims file, the Board finds that the 
evidence of record does not contain any evidence showing that 
the veteran currently suffers from lactose intolerance 
related to her service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground her 
claim, which is the existence of a disability of service 
origin.  A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Further, with regard the provisions for establishing a well-
grounded claim as set forth in Savage, supra, the Board notes 
that the record does not indicate the presence of a chronic 
lactose intolerance in service.  The Board acknowledges the 
veteran was in fact evaluated/treated for apparent 
intolerance to foods containing eggs and milk.  However, upon 
further evaluation, it was determined she suffered only from 
intolerance to egg yolks, but not to egg whites and milk.  As 
well, her discharge examination does not contain any further 
commentary noting lactose intolerance or other related 
abnormalities.  Further, the Board has considered the 
veteran's statements to the effect that she has experienced 
continuous symptomatology since service.  However, in this 
case, lay evidence of continuity of symptoms is not 
sufficient, but a medical nexus is needed.  See Savage, 
supra; Falzone v. Brown, 8 Vet. App. 398 (1995).  It is not 
sufficient to show that the veteran reported problems with 
dairy products since 1976.  In this case, competent medical 
evidence is needed to identify a proper diagnosis and 
etiology.  Medical opinion would also be necessary to show 
that any current clinical findings are related to the 
veteran's service. 

In the absence of competent medical evidence to support the 
claim of service connection for lactose intolerance, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is well grounded.  As 
such, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991). 

In arriving at this conclusion, the Board took into 
considerations the various statements by the veteran and her 
representative tending to indicate she currently suffers from 
service-related lactose intolerance.  However, while the 
Board acknowledges the sincerity of these statements, the 
Board notes that the veteran and her representative are 
laypersons and, as such, are not qualified to offer a medical 
opinion regarding the existence of a disability or as to the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the Court 
held that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

Moreover, as the veteran has failed to meet her initial 
burden of submitting evidence which would well ground her 
claim of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which her 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Increased Evaluations.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, as reflected by the 1997 and 1998 VA examinations 
described below.  She has declined the opportunity to have a 
personal hearing.  And, the Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

Furthermore, with respect to musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1999). The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating or the joint.  See 38 C.F.R. § 4.59 (1999).

A.  Initial Rating for Lumbosacral Disc Disease.

In this case, in a May 1997 rating decision, the veteran was 
awarded service connection and a 10 percent initial rating 
for lumbosacral disc disease, under Diagnostic Code 5293 
effective November 1996.  The veteran was later awarded a 
temporary 100 percent evaluation for a period of 
convalescence from October 10, 1996 to December 1, 1996, 
following her back surgery in October 1996.  That rating was 
then reduced to a 20 percent evaluation effective December 1, 
1996, following expiration of the period of convalescence.

With respect to the evidence of record, medical records from 
the Neurosurgery Associates, LTD, dated from August 1996 to 
May 1997 describe the treatment the veteran received for her 
back problems.  Specifically, in August 1996 she was found to 
have a small herniated disc on the right of L5-S1 and 
sacroiliac joint strain.  In September 1996, she underwent a 
right sacroiliac joint injection and imaging study, which 
showed a relatively large herniated disc on the right of L5-
S1 making her a candidate for hemilaminectomy with removal of 
the free fragment disc.  The veteran underwent such surgical 
procedure in October 1996.

A March 1997 VA examination report shows she had some 
tenderness on the right side of the spinous process in the 
lumbar area.  Her range of motion was 90 degrees of flexion 
with normal extension and lateral rotation.  There was 
discomfort in the right leg consistent with sciatica with 
straight leg raising, but none with the left leg.  The 
veteran had normal motor strength proximally and distally, 
and a normal sensory examination in both legs.  The veteran's 
reflexes were normal in the patellar and Achilles areas and 
there was normal range of motion of both legs at the knee 
joint.  The veteran was diagnosed with lumbosacral disease.  
The examiner commented that the veteran seemed to be fairly 
functionally limited due to her back in that she was unable 
to really bend down or do much physical activity.  X-ray 
examination revealed a radiographically normal lumbosacral 
spine.

During, a May 1998 VA peripheral nerves examination, the 
veteran reported that she had had remarkable improvement in 
her back symptomatology since her surgery, but she reported 
that she did continue to have back and leg pain.  She 
reported that the leg pain, along with a pins and needles 
feeling in the right shin and right toes, was basically with 
her all of the time and made worse by long walking, long 
sitting, and bending over.  She reported having shooting pain 
radiating from her back, down the back of her right leg to 
the shin and toes on rare occasions.  On examination, 
reflexes were noted to be present in the knees.  However, the 
right ankle jerk was absent.  There were no toe signs and no 
clonus.  Heel to toe walking was normal.  There were no 
sensory changes in the legs.  Both feet were warm and the 
peripheral pulses were full.  Straight leg raising was 
negative to past 90 degrees, bilaterally.  Patrick's maneuver 
did not cause any pain in the hips or back.  Examination of 
the back revealed a normal curvature and a well-healed 
lumbosacral scar.  Tilting of the back was done without 
difficulty.  There was no point tenderness over the 
sacroiliac joints or sciatic notch on either side.  The 
veteran did not have palpable muscle spasm, and was able to 
forward bend to 85 degrees without a problem.  The examiner 
summarized that the only positive finding on examination was 
the absent ankle jerk, which the veteran assured the examiner 
was present prior to and subsequent to her surgery.

The veteran was also afforded an orthopedic examination in 
May 1998.  At that time, the veteran reported that after her 
October 1996 surgery, her level of pain went from severe and 
constant to about twice per day with numbness and tingling 
which radiated to both legs.  She reported that these attacks 
were precipitated by lifting items heavier than 10 pounds, 
bending to tie her shoe, and running.  She also indicated 
that in-between these attacks, she had no pain.  However, she 
also reported that she was able to go on short bike rides, 
swim, and walked two miles.  She denied any impairment of 
lower back range of motion.  She also indicated that she was 
currently on no medication and that her back itself was not 
unstable.  On examination, there was no pain or tenderness on 
palpation of the paraspinal muscles.  Her laminectomy scar 
was again noted to be well-healed.  Range of motion of the 
back was reported to be normal.  The diagnoses included 
status post L5-S1 laminectomy bilaterally with intermittent 
pain radiating down both legs, which was suggestive of 
possible nerve impingement.  The examiner indicated that the 
veteran was incapacitated only when she had her attacks of 
pain, which she had reported was about twice per day or 20 
minutes per day.  The examiner indicated further, that the 
veteran did have limited activity and reported that the pain 
would occur more frequently if the veteran did not limit her 
activity.  The examiner noted that the veteran was unable to 
lift, bend, and run because the pain would worsen.  However, 
he also noted that there was no impaired range of motion or 
objective evidence of pain on examination.  

With respect to the applicable law, under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome which is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome which is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome which is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).

The Board has carefully reviewed the medical evidence 
pertinent to the case, and notes that while the veteran has 
reported remarkable improvement in the back and leg pain 
attributable to her service-connected back disability 
following her October 1996 surgery, she has also reported 
experiencing daily bouts of pain and continued numbness and 
tingling in her right leg.  However, the Board also notes 
that that the two most recent VA examination collectively 
only show some right sciatica and an absent right ankle jerk 
as positive signs.  On neither examination was there evidence 
of impaired motion of the spine, characteristic pain, muscle 
spasm or other neurological findings suggestive of a greater 
degree of impairment than that contemplated by the current 
rating.  Further, while the veteran did report the existence 
of some recurrent symptomatology, it does appear that there 
is some intermittent relief.  It is of note that she has 
reported that she is on no medication for her back 
symptomatology.  As noted above, both the 20 percent and 40 
percent ratings under Diagnostic Code 5293 require recurring 
attacks of intervertebral disc syndrome.  However, the 20 
percent evaluation requires moderate symptomatology and the 
40 percent evaluation requires severe symptomatology with 
intermittent relief.  The Board notes that while the veteran 
has reported the presence of severe symptomatology two times 
per day, the objective evidence of record is simply not 
consistent with disc disease that is severe in degree.  
Neither the 1997 nor the 1998 examinations show, other than 
some discomfort in right leg consistent with sciatica with 
straight leg raising in 1997 and absent right ankle jerk in 
1998, evidence of severe neurological findings.  Notably, 
straight leg raising was negative in 1998.  Thus, while the 
Board finds credible the veteran's statements regarding the 
fact that she continues to experience symptomatology relating 
to her back, the objective evidence of record does not 
indicate that the demonstrated symptomatology is of a greater 
degree than contemplated by the current evaluation.  The 
Board finds that the minimal symptoms shown on repeat 
examination when considered with the veteran's description of 
her current symptomatology are at most indicative of a 
moderate degree of impairment.  As such, the Board finds the 
veteran's low back disability is not productive of recurrent 
attacks of severe intervertebral disc disease with 
intermittent relief. 

Based on the foregoing, the Board finds that the medical 
evidence, as set forth above, shows that the veteran's lower 
back symptoms are, at least with respect to the criteria 
embodied by Diagnostic Code 5293, consistent with an 
evaluation no higher than the RO's assignment of a 20 percent 
evaluation effective December 1, 1996.  However, 
consideration of the veteran's claim does not end here.  As 
noted above, when a veteran is rated under a code provision 
(including Diagnostic Code 5293 pertaining to intervertebral 
disc syndrome) that contemplates limitation of motion, the VA 
must consider granting a higher rating upon a showing that 
the veteran has additional functional loss due to pain or 
weakness.  DeLuca v. Brown, supra; see also VAOPGCPREC 36-97 
(December 12, 1997).  

Thus, the Board must consider whether there is additional 
functional impairment due to flare-ups, fatigability, 
incoordination and pain on movement such that would warrant a 
higher evaluation under either Diagnostic Code 5293 or under 
another related diagnostic code.  In this regard, the Board 
finds that the veteran's low back disorder may also be rated 
under the provisions pertaining to limitation of motion of 
the lumbar spine under  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  
Under Diagnostic Code 5292, a 10 percent evaluation is 
assigned for slight limitation of motion of the lumbar spine.  
A 20 percent evaluation is awarded for moderate limitation of 
motion.  And, a 40 percent evaluation is granted for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).

In evaluating the veteran's disability under both Diagnostic 
Code 5293 and Diagnostic Code 5292, the Board has considered 
the findings in the above discussed March 1997 VA examination 
report, as well as the May 1998 VA examination reports with 
regards to motion of the veteran's back.  In 1997, the 
examiner reported flexion to 90 degrees and normal extension 
and lateral rotation.  Further, while there was some 
discomfort on the right with straight leg raising, there was 
none with the left.  Further, there was normal motor strength 
and normal sensory examination of the legs.  At that time, 
there were also normal reflexes.  On VA examination in May 
1998, the orthopedic examiner found no impaired range of 
motion and no objective evidence of pain.  On neurological 
examination at that time, straight leg raising was negative 
bilaterally, and the veteran was able to tilt her back with 
difficulty.  However, the Board does acknowledge that 
collectively the examiners have apparently found credible her 
description that if she did not limit her activities, she 
would have greater pain and disability than demonstrated.  
These examiners have reported that the veteran physical 
activity is functionally limited and that she is essentially 
unable to lift, bend, or run or do much of other physical 
activities without triggering a worsening of her pain 
attacks.  However, the Board also notes that even with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
the record overall does not demonstrate more than a moderate 
degree of impairment.  While the veteran has reported that 
she is unable to bend, lift or run, her range of motion on 
repeat examination has been essentially normal without 
objective evidence of pain on motion.  Moreover, she has 
recently reported that she is able to go for short bike 
rides, swim, and walk approximately two miles.  Thus, while 
the Board does find credible the assertion that the veteran 
has limited her activity in order to prevent episodes of 
increased pain, the Board finds that in the absence of a 
demonstration of greater pathology, such impairment is within 
the contemplation of the 20 percent disability evaluation 
which considers moderate intervertebral disc disease under 
Diagnostic Code 5293 or moderate limitation of motion under 
Diagnostic Code 5292.  Based on the foregoing, the Board must 
conclude that an increased rating is not in order even with 
consideration of the provisions 38 C.F.R. §§ 4.40, 4.45.  See 
DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.


B.  Initial Rating for Calcaneal Bursitis of the Left Foot
and Rating for Retro-Calcaneal Bursitis of the Right Foot.

The veteran was awarded service connection and a 
noncompensable initial rating for calcaneal bursitis of the 
left foot, under Diagnostic Code 5019 effective November 22, 
1996.  Subsequently, in a December 1998 rating decision, such 
award was increased to a 10 percent initial rating dating 
back to November 22, 1996.  In addition, in a November 1996 
rating decision, the veteran was assigned service connection 
and a 10 percent evaluation for retro-calcaneal bursitis, 
under Diagnostic Code 5019 effective August 19, 1976.  This 
award has remained unchanged since its date of assignment.

The service medical evidence shows the veteran complained of 
and was treated for right heel pain and pain in the arches of 
both of her feet during her service.  Additionally, the post-
service evidence includes an October 1976 rating decision 
noting she complained of pain on the heel bone.  Upon 
examination, she presented evidence of retro-calcaneal 
bursitis in the right foot which was tender to palpation.  
Also, records from the St. Mary's Hospital dated from August 
1978 to January 1980 indicate the veteran was admitted twice 
for excision of bony prominence (calcaneal spur) from the 
right heel.

A September 1981 VA radiology report shows bone erosion of 
the superior process of the right calcaneus with sclerosis 
and cyst formation of the underlying bone, which likely 
represented an inflammatory process involving a bursa 
underlying the insertion of the Achilles tendon with 
thickening of the tendon.  No similar findings were observed 
in the left side.  However, upon physical examination, she 
was able to walk normally heel-to-toe, going up on her toes 
and back on her heels without difficulty.  A 3 centimeter 
scar was noted on the medial and lateral sides of the 
Achilles tendon with tenderness from the os calcis 
posteriorly and superiorly with similar tenderness noted on 
the left foot, although less marked.  Also, soft calluses on 
the dorsal surface of the proximal interphalangeal joints of 
the second, third, fourth and fifth toes were noted 
bilaterally.

An August 1994 VA examination and radiology reports show 
similar findings to those included in the September 1981 VA 
radiology report, with the exception that no right heel 
tenderness or lump were noted at that time.  As well, it 
includes a diagnosis of retrocalcaneal bursitis of the right 
foot, status post excision times two with continued 
subjective complaints.

March 1997 VA examination and radiology reports note that the 
veteran walked with a limp favoring her right foot.  She had 
mild to moderate tenderness over the right calcaneal area, 
but not much discomfort over the left, with otherwise good 
foot range of motion.  She was able to walk across the room 
on her toes with a little bit of difficulty, but walking on 
her heels was very difficult due to pain and discomfort in 
both feet.  He diagnoses included retro-calcaneal bursitis of 
the right foot and left calcaneal bursitis.

A May 1998 VA peripheral nerves examination report reveals 
that the veteran reported both of her feet being generally 
numb, more towards the front than the back.  However, her 
heel-to-toe walking was normal.  Finally, a May 1998 VA 
joints examination report shows she wore posterior shoe 
inserts and frequently limped while walking due to pain; 
however, she denied incoordination or instability due to heel 
pain.  Upon examination, she presented evidence of bilateral 
heel pain with a slight left heel spur.  She also had 
bilateral ankle tenderness and right ankle swelling, although 
she had normal ankle range of motion.  Bilateral heel x-rays 
were normal.  The examiner concluded that the veteran was 
quite incapacitated due to foot and ankle pain, and notes she 
had a left heel spur and right heel pain at previous surgical 
site of heel spur resection with bilateral retrocalcaneal 
bursitis. 

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019, bursitis 
is rated on limitation of motion of affected parts, as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  Under Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200, etc.).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When, however, the limitation of 
motion under the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

In this case, the Board notes that there is no diagnostic 
code that specifically contemplates limitation of motion of 
the foot.  However, the Board has considered the provisions 
of Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 
percent rating is warranted for moderate foot injuries. A 20 
percent rating is warranted when the evidence indicates the 
claimant suffers from a foot injury which is moderately 
severe.  A 30 percent rating is warranted when the evidence 
indicates the claimant suffers from a foot injury which is 
severe in degree.  In addition, the actual loss of use of the 
foot warrants a 40 percent disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5284 (1999).

After a review of the evidence, the Board finds that the 
veteran currently wears posterior shoe inserts and frequently 
limps while walking due to pain.  Her bilateral heel 
disability is currently characterized as productive of 
mild/moderate to severe tenderness, which has been described 
as quite incapacitating due to pain.  As such, the Board 
finds that the veteran's left and right heel disabilities 
more nearly approximate a moderately severe foot injury.  
Thus, the initial rating assigned for the veteran's calcaneal 
bursitis of the left foot is not appropriate, and the 
criteria for a 20 percent initial rating under Diagnostic 
Codes 5019 and 5284 have been met.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5284 (1999); Fenderson v. West, 12 
Vet. App. 119 (1999).  Additionally, the Board concludes that 
the evidence supports an award of a 20 percent evaluation for 
the veteran's retro-calcaneal bursitis of the right foot.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5284 (1999).  

However, although she has difficulty upon heel walking due to 
pain and discomfort in both heels, the May 1998 VA peripheral 
nerves examination report notes she had a normal heel-to-toe 
walk.  Additionally, the May 1998 VA joint examination report 
notes she denied incoordination or instability due to heel 
pain.  As such, the veterans bilateral heel disabilities are 
not found to be severe, so as to warrant increased 
evaluations in excess of 20 percent. 

In arriving at the above determination, the Board considered 
the history of the veteran's disability, as well as the 
current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran. 
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.



C.  Rating for the Residuals of a Right Wrist Ganglion 
Excision.

In a November 1976 rating decision, the veteran was awarded 
service connection and a non-compensable disability 
evaluation, by analogy, for right wrist ganglion, under 
Diagnostic Code 5899 effective August 1976.  At present, the 
veteran's disability remains rated as 0 percent disabling and 
is currently evaluated under Diagnostic Code 5899-8515.

With respect to the evidence of record, August 1976 service 
medical notations and an October 1976 VA examination report 
indicate the veteran presented evidence of a right wrist 
ganglion.  June 1978 records from the Fairview Hospital show 
she underwent surgery to remove recurring ganglions of the 
right wrist.

An August 1994 VA examination report notes the veteran had a 
1 centimeter incision on the volar aspect of the right wrist 
with no identified bulges.  Her wrist range of motion was 
deemed normal at 70 degrees of dorsiflexion, 80 degrees of 
plantar flexion, 45 degrees of ulnar deviation, and 20 
degrees of radial deviation.  Her diagnosis was ganglion cyst 
of the right wrist, status post excision without objective 
residuals but with continued subjective symptoms.

A May 1998 VA joints examination report notes the veteran had 
a 1978 history of right wrist ganglion removal, which was 
asymptomatic for quite sometime.  However, she reported that, 
during the prior two years, she had developed intermittent 
(once a month) wrist pain and noted such pain might have been 
work-related due to overuse/typing.  She also noted she was 
able to freely use her wrist between attacks of pain, and 
denied any impairment of range of motion due to pain or 
otherwise.  Upon examination, she was found to have full 
right wrist range of motion without pain, and was diagnosed 
with status post ganglion resection with no sequelae; her 
intermittent pain was deemed to be due to overuse injury 
secondary to her employment and was characterized as probable 
tendonitis.  Lastly, a May 1998 VA peripheral nerves 
examination report indicates that no sensory changes were 
noted in the veteran's arms and legs, and her reflexes were 
brisk in the arms.

Under Diagnostic Code 8515, a 10 percent rating is warranted 
for mild incomplete paralysis of the median nerve. A 30 
percent rating is warranted for moderate incomplete 
paralysis. A 50 percent rating is warranted for severe 
incomplete paralysis. And, a 70 percent rating is warranted 
for complete paralysis of the median nerve.  All evaluations 
applicable to disability affecting the major extremity.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (1999).

After a review of the evidence, the Board finds the veteran's 
residuals of right wrist ganglion are not productive of mild 
incomplete paralysis of the median nerve.  In this regard, 
the Board notes that the above discussed May 1998 VA joints 
examination report specifically notes the veteran had a 1978 
history of right wrist ganglion removal with no sequelae.  
However, although she did report some intermittent wrist 
pain, she did not have any functional limitation between 
attacks and has a full wrist range of motion.  No 
neurological abnormalities are shown in the present record.  
More importantly, the examiner specifically notes the 
veteran's intermittent wrist pain was deemed to be due to 
overuse injury secondary to her employment.  As such, the 
Board finds the preponderance of the evidence is against an 
award of a compensable disability evaluation for the 
veteran's residuals of a right wrist ganglion excision under 
Diagnostic Code 8515.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (1999).

The Board has also considered other potentially applicable 
diagnostic codes under which the veteran's right wrist 
disability may be evaluated.  However, the record contains no 
evidence that the right wrist is ankylosed or has limited 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 
(1999).  Further, there is no evidence of a superficial and 
poorly nourished scar, with repeated ulceration or a 
superficial scar which is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7803, 7804 
(1999). 

In denying the veteran's claim for an increased evaluation, 
the Board has considered the history of the veteran's 
disability, as well as the current subjective manifestations 
and the effect this disability may have on the earning 
capacity of the veteran.  However, the Board finds that the 
record does not demonstrate that the veteran's right wrist 
disability is productive of additional functional loss due to 
pain or weakness, other than the functional loss already 
contemplated by the veteran's current rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 


D.  Conclusion.

After reviewing the veteran's claims for increased 
evaluations, the Board finds that increased ratings on an 
extraschedular basis is not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1998), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's lower back, bilateral 
calcaneal, and right wrist disabilities do not constitute 
"exceptional cases" as to allow for the assignment of 
extraschedular ratings.  Indeed, the record does not show 
either that the veteran's disabilities subject her to 
frequent periods of hospitalization or that they interfere 
with her employment to an extent greater than that which is 
contemplated by the assigned ratings, as deemed appropriate 
by the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
the claim for service connection for lactose intolerance is 
not well grounded.

The initial rating assigned for lumbosacral disc disease is 
appropriate, and the claim for an evaluation in excess of 20 
percent is denied.

The initial rating assigned for calcaneal bursitis of the 
left foot is not appropriate, and a 20 percent initial 
evaluation is granted, subject to the provisions governing 
the payment of monetary benefits.

Entitlement to a 20 percent disability evaluation for retro-
calcaneal bursitis of the right foot is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A compensable evaluation for the residuals of a right wrist 
ganglion excision is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

